Title: To John Adams from François Adriaan Van der Kemp, 8 August 1822
From: Van der Kemp, François Adriaan
To: Adams, John




My Dear and Respected Sir!
Oldenbarneveld 8 Aug 1822.


Although I hear no more of Montezillo than of Boston—Yet I trust, that it is not unacceptable to receive again a—few lines—and the N. papers tell us—from time to time—that He—whom we love and respect—continues to enjoy health and happiness—and yet Sometimes—from a foul mouthed an adders tongue endeavours to poison those who are less acquainted with them whom we respect and admire—and it may be often done indeed with a great appearance of truth—Suppose I warned my fellow citizens—not to place an unlimited confidence in John Adams—and his Son, as they Bothe took the oath of allegiance to the States General—in 73—and yet—this is naked truth—that John Adams and Thomas Adams took in 1623 on the September—in Woodbridge—with 34 Inhabitants
Did Some of your ancestors reside in that Town? How would Russel have boasted—had he possessed Such materials—then without producing any proof—he might have Sworn—that all was on Record—I never Saw the man—but When I Saw 3 or 4 vol. Superelegant vol. in Imp. Fol—presented to him by Bonaparte, offered for Sale at Boston by Mr. Shaw—I had a poor idea of that man—and yet he Sunk lower, when I did See his insolent in Sidious attack on J. Q—how would the eye of his revered mother have flashed with indignation, had She glanced over that mean insidious bombario—and yet—She would have been Soothed had She perused J. Q. manly defence—I regretted, that He was compelled to enter the lists with that doleful champion—but I rejoiced—when I did See him crushed in the dust. J. Q. As cutting—plain—unanswerable—confounding Language continually recalled to my memore John Luzac’s powerful way of arguing—every poisonouous dart returned to the forlorn archer’s bosom—and I yet—perhaps more than Russel was behind the curtain
I agree with you, writes me a worthy frend that J. Q. Adams has demolished and annihilated Poor Russel—I am not disappointed  because I have long ago been of opinion that Russel was not Sound at heart, and he is now clearly Shewn to be a mean disingenuous paltry Egotist, and I Shall not be Surprised if Mr Seth Hunt Shall gibbet him as an infamous traitor—
You recollect, that I once Solicited to see a treatise of you on feudal law—which then you did not possess—if you obtained it Since—permit me to peruse it. Lately I did See—that during or before (under the Colonial government) the Revolution. If my memory does not fail me, you delivered, which was published a Report—upon the inadmissible principles of the King of England’s Proclamation This too I Should desire to See—
Have there not been published more Mem. of the Acad—Since 1809 vol. iii p. 1 & 2? if So—Request your Son—or grandson in my name to Send a line, to m . Everett, that he Send me every vol. in continuation, and addresses it to Mr Backus—who—will pay him—when he deliver his account—
You Recollect my frend! once mrs Adams intended to favour me with your Portrait—but it remained unfinished by Stuart—Is it there yet? may I yet foster the hope? are there many remaining, who Since 1780—have been honoured with your affectionate Regards, and with that of your Noble Lady too, after She became Acquainted with me?—I do thus not hesitate freely to demand when I presume you can further oblige me, as I am persuaded it can never be want of will. Thus I make up of my old privilege—
It is now in my power—to make you a pleasing communication—In a month’s time, if it pleases God to Spare my life and eyes—I Shall have finished the Dutch Records—I made beginning with the 25 vol—that Done—I Shall, Since Nov. last have translated 3000 pag. and may then rest from my labour—
Secure of your frendship—I remain with the highest regard / Dear & Respected Sir! / Your affectionate and obliged / frend

Fr Adr. vanderkemp




